DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 requires normally alternate mounting, which includes “sucking the first component”, “mounting the first component”, “sucking the second component”, and “mounting the second component”. However, the first and second component have already been sucked and mounted, as part of the cross lane alternate mounting recited in claim 1. Claim 2 requires performing both the cross lane alternate mounting, and the normally alternate mounting. There is no support in the original disclosure 
Claim 3 refers to a determining step performed for each mounting turn in which the first component is mounted to the first board and the second component is mounted to the second board. However, the cross lane alternate mounting mounts the first component on the second board, and the second component to the first board. Therefore, according to claim 3, the determining step is only performed during normally alternate mounting, i.e. when the first component may be mounted to the first board, and the second component may be mounted to the second board (as claimed in claim 2). There is no support in the original disclosure for performing the determining step as claimed, because as claimed the mounting type is already preselected prior to determining which mounting process to execute (preselected by the fact that the determining is claimed as occurring when the first component is mounted to the first board and the second component is mounted to the second board).
Claims 4, 6 and 7 include the limitation “for each mounting turn in which the first mounting head and the second mounting head mount the first component and the second component, respectively, on the first board and the second board”. As claimed, it appears the same first and second components can be mounted in multiple mounting turns. There is no support for this limitation in the original disclosure.
Claims 5 and 6 include independent mounting, including “sucking the first component” and “mounting the first component on the first board”. The disclosure as originally filed does not provided support for the same component (i.e. the first component) to be sucked in three different operating modes: cross lane alternate mounting, normally alternate mounting, and independent mounting.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 requires normally alternate mounting, which includes “sucking the first component”, “mounting the first component”, “sucking the second component”, and “mounting the second component”. However, the first and second component have already been sucked and mounted, as part of the cross lane alternate mounting recited in claim 1. The scope of the claim is therefore indefinite, because it is unclear how the same first and second components can be involved in two separate sucking and mounting processes.
Regarding claim 3, claim 2 positively requires performing both the cross lane alternate mounting and the normally alternate mounting. Claim 3 on the other hand gives the normally alternate mounting as an alternative when the cross lane alternate mounting cannot be executed. It is unclear if claim 3 therefore still requires performing both processes at least once, thereby not resulting in a conflicting interpretation with respect to what is required in claim 2, or if claim 3 allows for only the cross lane alternate mounting to be performed, without performing the normally alternate mounting, if the cross lane alternate mounting can always be performed. Similarly, claim 5 depends upon claim 2, yet it provides an alternative between independent mounting, cross lane alternate mounting, and normally alternate mounting, making it unclear whether performing the cross lane alternate mounting and normally alternate mounting at least once, as implicitly required by claim 2. 
Claims 4 and 7 include the limitation “for each mounting turn in which the first mounting head and the second mounting head mount the first component and the second component, respectively, on 
This limitation renders the claims indefinite because in the cross lane alternate mounting, the second component is mounted on the first board, and the first component is mounted on the second board. As claimed, however, the determination of which mounting is executed is performed whenever the first mounting head mounts the first component on the first board and the second mounting head mounts the second component on the second mounting board. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maenishi (US2010/0325860A1).
Maenishi reads on the claims as follows (refer to Figs. 18-29):
Claim 1. A component mounting method in a component mounting apparatus including 
a first board transport lane (101, Fig. 18; F-lane, Fig. 25) configured to carry a first board, 
a first mounting head (104), 

a second mounting head (107), 
a first component supplier (106) configured to supply a first component, the first component supplier being disposed closer to the first board transport lane than to the second board transport lane, and 
a second component supplier (109) configured to supply a second component, the second component supplier being disposed closer to the second board transport lane than to the first board transport lane, 
the method comprising: 
cross lane alternate mounting (see “alternating mode” in Figs. 23 and 24; see para. [0436]-[-439]) of alternately performing 
an operation of sucking a component 
an operation of sucking a component 
Claim 2. The component mounting method of Claim 1, further comprising: 
normally alternate mounting of alternately performing, 
an operation of sucking the first component 


Applicant is respectfully asked to read the detailed description of the second embodiment, at para. [0431] to para. [0636]. In more detail, Maenishi discloses performing the alternating mode, such that the two mounting heads 104 and 107 alternate in picking up components and mounting them onto both the F-board and R-board. There are multiple scenarios that can necessitate utilizing the alternating mode, essentially whenever it is not possible for each mounting head to mount components onto its own board. For example, in Fig. 28, the R-board requires small components a, b, and c, which are available at supply 109, and the F-board requires small components a, d, e, and f, of which d, e, and f are available at supply 106. It can be seen that component a is required by both of the boards. Therefore, since the common component a is only found in one supply, the mounter is operated in alternating mode, with  the two heads 104 and 107 taking turns picking up components. In some situations (Fig. 29) the head 104 has two small nozzles and two large nozzles, and head 107 has only small nozzles. In this situation, the mounter can only mount large components (on either board) using head 104. In some situations (see Fig. 28), supply 109 holds only large components α, β, γ, and supply 106 holds only small components a, b, c, d, e, and small components. Here, the head 107 would mount large components onto the R-board, but components a and c would have to be picked up from, supply 106, by either head 104, which is set up to mount small components onto the F-board, or by head 107, if it also has some small nozzles. From these examples, one of ordinary skill in the art, at the time the claimed invention was effectively filed, would have found it obvious to operate the component mounter of Maenishi in the claimed alternating mode in certain instances. Please consider the following situation:

    PNG
    media_image1.png
    760
    535
    media_image1.png
    Greyscale























Maenishi teaches the overall concept of alternating mode, in which the mounting heads alternate in mounting components, and that either head can be used to pick up from either of the supplies, and either head can be used to mount components on either of the two boards, as needed. Applicant is claiming the more particular situation in which the first head picks up components from the first supply and mounts them onto the second board, and the second head picks up components from the second supply and mounts them onto the first board. In the scenario given above, it would have been obvious to  
With respect to claim 2, the claimed normally alternate mounting, similarly, falls within the broader concept taught by Maenishi. In the scenario above, it is readily apparent that head 107 can also pick up a component (such as β) from supply 109 and mount it onto the R-board, and the head 104 can pick up a component (such as e) and mount it onto the F-board. 
The rationale of the rejection is that although Maenishi does not explicitly disclose the specific scenario claimed by Applicant, it falls within the broader teaching of the alternating mode taught by Maenishi, in which the component mounter selects, as applicable, the component source, the target board, and the head to perform the operation. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,798,859. 
Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims 1-7 anticipate application claim 1. Patent claims 4 and 6 anticipate application claim 2. Regarding application claims 6 and 7, patent claims 1-7 include the independent mounting, and claims 4 and 6 include the normally alternate mounting. Moreover, patent claims 3 and 5 include the concept of determining which mounting is to be used. Therefore, the determining steps of application claims 6 and 7 are deemed obvious in light of patent claims 1-7, as having multiple operating modes necessitates a selection of one mode from the available operating modes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729